 1                                                    THE HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE

10

11   WEYERHAEUSER COMPANY, a Washington
     corporation,
12                                                        NO. 2:19-CV-01277
                                      Plaintiff(s),
13
            v.                                            STIPULATION AND ORDER TO
14                                                        DISMISS
     HISCOX DEDICATED CORPORATION
15   MEMBER LIMITED as representative member
     of Syndicate 33 at Lloyd’s; STARR
16   UNDERWRITING AGENTS LIMITED on
     behalf of Lloyd’s Syndicate CVS 1919, et. al
17
                                    Defendant(s),
18

19
                                       I.      STIPULATION
20
            IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff
21
     Weyerhaeuser Company and Defendants Hiscox Dedicated Corporate Member Limited as
22

23   representative member of Syndicate 33 at Lloyd’s and Starr Underwriting Agents Limited on

24   behalf of Lloyd’s Syndicate CVS 1919 (hereinafter collectively “Hiscox/Starr”) that
25   Hiscox/Starr be dismissed from this matter without prejudice and that all dates and schedules
26
      STIPULATION AND ORDER OF DIMISSAL                                   SCHEER.LAW PLLC
      WITHOUT PREJUDICE – Page 1                                     600 UNIVERSITY STREET, SUITE 2100
                                                                            SEATTLE, WA 98101
                                                                              P: (206) 800-4070
 1   with respect to Hiscox/Starr be terminated, in accordance with the November 21, 2019 Order

 2   of the High Court of Justice, Business and Property Courts of England and Wales Commercial
 3
     Court, under Claim No. CL-2019-000516 (attached as Exhibit 1), which followed the
 4
     Judgment and Order of the High Court dated October 11, 2019 (attached as Exhibit 2).
 5

 6
            DATED this 19th day of December, 2019.
 7

 8

 9          Respectfully submitted,
10

11
      SCHEER.LAW PLLC                                   CORR CRONIN LLP
12

13
       /s/ Mark P. Scheer                                /s/ Michael A. Moore
14     /s/ Jennifer L. Crow         ______               /s/ Kelly H. Sheridan
15     /s/Matthew C. Erickson                            /s/ Jocelyn Whiteley
      Mark P. Scheer, WSBA No. 16651                    Michael A. Moore, WSBA No. 27047
16    Jennifer L. Crow, WSBA No. 43746                  Kelly H. Sheridan, WSBA No. 44746
      Matthew C. Erickson, WSBA No. 43790               Jocelyn Whiteley, WSBA No. 49780
17    Scheer.Law PLLC                                   CORR CRONIN LLP
      600 University Street, Suite 2100                 1001 Fourth Avenue, Suite 3900
18    Seattle, WA 98101                                 Seattle, WA, 98154
19    (206) 800-4070                                    (206) 625-8600
      mark@scheer.law                                   mmoore@corrcronin.com
20    jen@scheer.law                                    ksheridan@corrcronin.com
      matte@scheer.law                                  jwhiteley@corrcronin.com
21    Attorneys for Defendants                          Attorneys for Plaintiff
22

23   Based on the Stipulation of the Parties, above, the Court enters the following:

24   //

25   //
26
      STIPULATION AND ORDER OF DIMISSAL                                     SCHEER.LAW PLLC
      WITHOUT PREJUDICE – Page 2                                       600 UNIVERSITY STREET, SUITE 2100
                                                                              SEATTLE, WA 98101
                                                                                P: (206) 800-4070
 1
                                            II.     ORDER
 2
            THIS MATTER coming on to be heard before the undersigned Judge of the above
 3
     entitled Court based upon the stipulation of the Plaintiff Weyerhaeuser Company and
 4

 5   Defendants Hiscox/Starr for termination and dismissal of Hiscox/Starr in the above entitled

 6   matter, and the Court being fully advised in the premises, now, therefore, it is hereby

 7          ORDERED, ADJUDGED AND DECREED that Hiscox/Starr are dismissed from this
 8   matter without prejudice.
 9
            IT IS SO ORDERED.
10

11
            Dated this 20th day of December, 2019.
12

13
                                                   A
14                                                 Robert S. Lasnik
                                                   United States District Judge
15

16
     Presented by:
17
     SCHEER.LAW PLLC                                    Approved as to Form
18
                                                        CORR CRONIN
19   By /s/ Mark P. Scheer
20   By /s/ Jennifer L. Crow                            By /s/ Michael A. Moore
     By /s/Matthew C. Erickson
21   Mark P. Scheer, WSBA No. 16651                      /s/ Kelly H. Sheridan
     mark@scheer.law                                     /s/ Jocelyn Whiteley
22   Jennifer L. Crow, WSBA No. 43746                   Michael A. Moore, WSBA No. 27047
     Jen@scheer.law                                     mmoore@corrcronin.com
23   Matthew C. Erickson, WSBA No. 43790                Kelly H. Sheridan, WSBA No. 44746
24   MattE@scheer.law                                   ksheridan@corrcronin.com
     Attorneys for Defendants                           Jocelyn Whiteley, WSBA No. 49780
25                                                      jwhiteley@corrcronin.com
                                                        Attorneys for Plaintiff
26
      STIPULATION AND ORDER OF DIMISSAL                                     SCHEER.LAW PLLC
      WITHOUT PREJUDICE – Page 3                                       600 UNIVERSITY STREET, SUITE 2100
                                                                              SEATTLE, WA 98101
                                                                                P: (206) 800-4070
